Citation Nr: 0806667	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-34 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative 
arthritis of the knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In September 2006, the Board remanded the present matter to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. for due process considerations and to schedule a hearing 
before a Veterans Law Judge at the RO.  The veteran had been 
sent notice of a hearing scheduled in April 2006, however the 
notice letter was returned to sender as the veteran had moved 
to a new address.  The RO did not reschedule the hearing nor 
send additional notice at that time.  

In May 2007, the Board remanded the present matter to the RO 
via the AMC to once more schedule a hearing before a Veterans 
Law Judge at the RO. 

The veteran's daughter informed the RO that the veteran was 
ill with pneumonia and required the hearing to be postponed 
to a later date.  The hearing was rescheduled for March 2007, 
of which the veteran was notified.  The veteran did not 
appear at the March 2007 hearing, and the matter proceeded on 
appeal to the Board.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence, overall, demonstrates that the veteran's 
hypertension was not incurred while on active duty from March 
to May 1945.

2.  The evidence, overall, demonstrates that the veteran's 
degenerative arthritis of the knee was not incurred while on 
active duty from March to May 1945.
CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for degenerative arthritis of the knee 
is not established.  38 U.S.C.A. 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 C.F.R. § 20.703(d), if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  No 
further request for a hearing will be granted in the same 
appeal unless such failure to appear was with good cause and 
the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  

Pursuant to the remand by the undersigned Veterans Law Judge 
in May 2007, this matter was scheduled for a hearing in 
August 2007.  The veteran was notified of the hearing date 
yet did not appear.  The remand stated that once the veteran 
has been afforded the requested hearing, or in the event that 
he withdraws his hearing request or fails to appear, the case 
should be returned to the Board for appellate consideration.  
The veteran failed to appear and did not request a 
postponement of the hearing.  The Board may therefore proceed 
with appellate consideration.  See Stegall, supra.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that his current hypertension and 
degenerative arthritis of the knee were incurred during his 
time in service in 1945, more than one-half century ago. 

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes private medical records detailing 
treatment by Dr. "F." for several medical conditions, 
including hypertension and arthritis.  Treatment consists 
mainly of prescribed medications.  Based on the above, the 
evidence indeed shows both current disabilities.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records (SMRs) were not found.  When service 
medical records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  In this case, the 
veteran's records appear to have been destroyed in the fire 
at the National Personnel Records Center in St. Louis, 
Missouri in July 1973.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran 's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption " against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

Although the SMRs are unavailable, the VA has a 
reconstruction of information from the veteran's hospital 
admission cards, created by the Office of the Surgeon 
General, Department of the Army.  This reconstruction states 
that the veteran was hospitalized in April 1945 with 
"nasopharyngitis, acute", and "psychoneurosis, 
neurasthenia".  The veteran was discharged from service for 
disability in May 1945, although it was noted that the 
discharge was "not for any residual condition with a code".  
The neurasthenia was named as the reason for discharge.  
There is no indication of treatment for hypertension or 
arthritis while in service.  This is highly probative 
negative evidence against the claim.

Post-service, it is significant that the veteran does not 
appear to have received treatment for hypertension or 
arthritis until 1980, over 35 years after discharge from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the veteran's hypertension or degenerative 
arthritis of the knee and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Specifically, the veteran began treatment 
for both conditions over thirty-five years after service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate whether it is at least as likely as not that the 
hypertension and the degenerative arthritis of the knee were 
caused by military service.  Indeed, the medical evidence 
submitted does not make any mention of the veteran's service.

Simply stated, the Board finds that the treatment records 
provide evidence against these claims, indicating two 
disorders that began many years after service without 
connection to service. 

The Board acknowledges that the veteran has submitted lay 
statements indicating that he was treated for hypertension 
and arthritis during service.  The veteran's spouse stated 
that while visiting the veteran in the hospital in 1945, she 
was allegedly told by a nurse that the veteran was being 
treated for arthritis and hypertension.  However, the 
hospital admission card information from 1945 does not 
include any diagnosis of or treatment for either condition.  
The veteran's spouse's lay contentions in this case are 
outweighed by the reconstructed medical evidence which 
indicates that the veteran did not receive treatment for 
hypertension or arthritis until over three decades after 
discharge from service.  See generally Barr v. Nicholson, 
supra.  Simply put, the veteran's and his spouse's lay 
contentions are not consistent with the other evidence of 
record, and are outweighed by this evidence.

The Board finds that the service medical records (available) 
and the post-service medical records outweigh the veteran's 
statements and those of his spouse. 

In summary, the medical evidence of record does not support 
the contention that the veteran's hypertension and 
degenerative arthritis of the knee are connected to service 
and provides evidence against such  finding.  The Board must 
also find that the service and post-service treatment 
records, indicating conditions that did not manifest for many 
years after service, outweigh the veteran's and his spouse's 
lay statements cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for hypertension and 
degenerative arthritis of the knee.  In denying his claim, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  A 
post-adjudicatory RO letter in November 2006 notified him of 
the criteria for establishing an initial rating and effective 
date of award.  This notice defect may be cured by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  This claim was 
not readjudicated after the November 2006 notice, however, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there was no medical evidence submitted 
establishing that hypertension or degenerative arthritis of 
the knee occurred in service.  There is also no indication 
that the disabilities may be associated with the veteran's 
service and, in fact, evidence against such a finding.  The 
third factor's low threshold was not met, as no evidence 
submitted indicates any nexus between the current 
disabilities and service.  Therefore, an examination does not 
need to be obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records from June 1980 through March 2003.  The veteran was 
provided opportunities to set forth his contentions during 
hearings before a Veterans Law Judge, however the veteran did 
not appear at the scheduled hearings.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for hypertension is denied.

Service connection for degenerative arthritis of the knee is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


